    Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 1 of 22 PageID# 778




                     IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

                                                 )
UNITED STATES OF AMERICA                         )           Case No. 1:19-CR-367
                                                 )
        v.                                       )           The Hon. Anthony J. Trenga
                                                 )
SEAN MICHAEL MCLAUGHLIN,                         )           Bench Trial: August 20, 2020
                                                 )
        Defendant.                               )
                                                 )

                 UNITED STATES’ REBUTTAL CLOSING STATEMENT

        The defendant’s closing statement appears to address a different case with a different set

of facts. So what is this case? This is a case where the defendant provided a detailed confession

to committing the serious crimes of receipt and possession of child pornography.1 His

confession provided a starting point for law enforcement on how to conduct the forensic

examination of his computer. This forensic examination corroborated the defendant’s

admissions in both large and small ways. Both the defendant’s admissions and the forensics

prove that the defendant was a frequent and long-time consumer of child pornography, which he

obtained using the Shareaza program.

        At bottom then this is a straightforward case. There are no unanswered questions. The

evidence proves that the defendant did exactly what he said he did: he received and possessed

child pornography over a long period. Further, if the defendant’s statements and the forensics in




1
        The term “child pornography” will be used in this Rebuttal Closing Statement to refer to
visual depictions of minors engaged in sexually explicit conduct, as those terms are defined in 18
U.S.C. § 2256.
     Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 2 of 22 PageID# 779




this case are not enough to convict the defendant, then it is difficult to imagine what evidence

could ever be enough. For this reason, the United States asks this Court to return the only verdict

supported by the evidence, and that is a verdict of guilty on both counts.2

I.       The Defendant Provided a Detailed Confession to the Crimes of Receipt and
         Possession of Child Pornography

         The defendant has failed to come to grips with the fact that he confessed to both receiving

and possessing child pornography. And, it is clear the defendant is avoiding dealing with his

statement because he provided a comprehensive confession. Rather, than address his statements,

the defendant has rather fantastically argued that his admissions provide nothing more than

“propensity evidence.” Defendant’s Closing Arguments and Renewed Motion for Judgement of

Acquittal (“Def Closing”) at pg. 7. Of course, just the opposite it is true. The defendant’s

admissions are a roadmap to how and why he committed the crimes of receipt and possession of

child pornography.

         It is undisputed that the defendant consented to a voluntary interview with Special Agent

Raymond Abruzzese. Because this interview is recorded, there can also be no dispute over what

the defendant admitted. The defendant is fond of quoting from the expert’s testimony; so, for the

sake of clarity, the United States will highlight some of the defendant’s key admissions.

         First, the defendant admitted to using the internet to download many videos containing

child pornography. For instance, the defendant admitted to downloading at least 50 videos of

child pornography — some of them on multiple occasions — in the year preceding his interview



2
        The defendant has also renewed his Motion for Judgment of Acquittal. The United States
submits that the evidence proves beyond a reasonable doubt that the defendant is guilty of both
receiving and possessing child pornography. Separately, if the evidence is viewed in a light most
favorable to the government then the defendant’s confession coupled with his search terms alone
is more than enough evidence for a rational trier of fact to find the defendant guilty of attempted
receipt and possession of child pornography.

                                                  2
 Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 3 of 22 PageID# 780




on January 25, 2018. He also admitted that he deleted the videos containing child pornography

after he viewed him.

               SPECIAL AGENT ABRUZZESE: Yeah.
               If you had to put a number on it, how many videos do you think that you've
               downloaded in your --
               MR. McLAUGHLIN: Lifetime?
               SPECIAL AGENT ABRUZZESE: Well let’s just go the last year. How many –
               I’m talking about child pornography. I’m not talking about videos, like, you
               know --
               MR. McLAUGHLIN: (Indiscernible) I’m not sure.
               SPECIAL AGENT ABRUZZESE: Okay. Well --
               MR. McLAUGHLIN: I don’t know, like probably over 50. Some of them
               are the same videos I download, then I delete -- delete the program. Then
               put the program back on and I download the same videos. At least 50 is a
               safe bet. Probably more.

See Exhibit 1-2 at pgs. 51–52.

In this passage alone, the defendant admitted to knowingly receiving and possessing child

pornography.

       Second, in the below passage, the defendant detailed when he began downloading child

pornography. He also detailed the search terms that he used in Shareaza to obtain child

pornography.

               SPECIAL AGENT TORRES: How did you know how to look for this? How did
               you find it?
               MR. McLAUGHLIN: So when I, when I first started doing it when I was young,
               I don’t remember if I just searched for like 13-year old, 14-year old boys or like,
               13-year old gay or whatever. But there’s code words you start seeing on videos,
               “P one-on-one” --
               SPECIAL AGENT ABRUZZESE: “P one-on-one?
               MR. McLAUGHLIN: “RBV” -- yeah.
               SPECIAL AGENT TORRES: What does that mean?
               MR. McLAUGHLIN: I have no idea. I think -- RBV is probably like, something
               boy video. Disc cam. I mean, there’s, there’s a couple of different ones.


                                                3
 Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 4 of 22 PageID# 781




               “Yahmad.” I don't even know what that means.
               SPECIAL AGENT TORRES: So you started seeing those on certain videos then
               you started searching for the same things, hoping -- okay.
               MR. McLAUGHLIN: Yeah.
               SPECIAL AGENT ABRUZZESE: And that’s how you look at -- like, on
               Shareaza or eMule? You'll put in those search terms or your specific videos?
               MR. McLAUGHLIN: Sometimes specific videos. Sometimes just the search
               terms. I mean, not like, specific videos, just -- they have like, a lot of times, fairly
               long titles.
               SPECIAL AGENT ABRUZZESE: Right.
               MR. McLAUGHLIN: But like, if you know what you’re looking for, like say,
               13-year old whatever, you just type in like, “P one-on-one, 13-year old,” and it’ll
               pull up like a list of similar ones.
Id. at pgs. 52–53.

       Third, in the following passages, the defendant made clear he searched for videos

containing young children.

               SPECIAL AGENT TORRES: I know you started with 13s. Did you find
               yourself looking for younger?
               MR. McLAUGHLIN: Generally, it was between like, 16 and like, 7, 8, was my
               usual range.
               SPECIAL AGENT TORRES: Mm-hmm.
               MR. McLAUGHLIN: Usually more towards like the 12-ish range.
               SPECIAL AGENT TORRES: Okay.
               SPECIAL AGENT ABRUZZESE: Because the stuff that I’ve downloaded from
               you --
               MR. McLAUGHLIN: Was younger.
               SPECIAL AGENT ABRUZZESE: -- was younger than that. It was the five, six,
               seven-year-old range. So -- but you’re saying typically you would target older?
               MR. McLAUGHLIN: Usually, yeah.
               SPECIAL AGENT ABRUZZESE: Okay. No infant?
               MR. McLAUGHLIN: No.



                                                  4
  Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 5 of 22 PageID# 782




                 SPECIAL AGENT ABRUZZESE: Okay.
                 MR. McLAUGHLIN: Not on purpose though.
                 SPECIAL AGENT ABRUZZESE: But have you downloaded infant porn?
                 MR. McLAUGHLIN: Maybe by accident. Sometimes they’ll have videos that
                 are labeled one thing and they’re something different.
                 SPECIAL AGENT TORRES: What did you think of those?
                 MR. McLAUGHLIN: I -- I don’t like any of it.
                 SPECIAL AGENT TORRES: Mm-hmm.
                 MR. McLAUGHLIN: It wasn’t as -- it wasn’t like, arousing.
                 SPECIAL AGENT TORRES: Mm-hmm.
                 MR. McLAUGHLIN: Whereas like, I, I know I don’t like the other stuff, either,
                 but it was arousing.
Id. at pgs. 53–54.

        Moreover, the defendant again admitted that he downloaded child pornography because

he found it arousing to watch. He also admitted to storing child pornography on flash drives.

                 SPECIAL AGENT ABRUZZESE: Okay. But the videos that you download, I
                 mean, I’m assuming that you’d watch it like you -- someone else would watch
                 adult porn, you do it for -- you know, to masturbate.
                 MR. McLAUGHLIN: Yeah. And then a lot of times, right afterwards, I delete
                 the whole thing. I had – I’ve put them on flash drives before where I’ve actually
                 broken the flash drives, just trying to get -- just -- I want to stop.
Id. at pg. 15.
        Finally, the defendant made clear that he searched for child pornography using his Asus

tablet and that neither his mother nor his fiancé, Mr. Hodges, were involved.

                 SPECIAL AGENT ABRUZZESE: All right. And the last time you downloaded
                 anything was when you -- what, November you said?
                 MR. McLAUGHLIN: That probably sounds right. It was sometime after I
                 moved in here.
                 SPECIAL AGENT ABRUZZESE: Okay. And what program were you using?
                 MR. McLAUGHLIN: Probably Shareaza or BitTorrent.



                                                  5
  Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 6 of 22 PageID# 783




                 SPECIAL AGENT ABRUZZESE: Okay. I know -- and I hate to ask the same
                 question over and over again. But I know you said you were using your tablet
                 and you used the laptop.
                 MR. McLAUGHLIN: I don't know if I used that one.
                 SPECIAL AGENT ABRUZZESE: Okay.
                 MR. McLAUGHLIN: I may have --
                 SPECIAL AGENT ABRUZZESE: Used a --
                 MR. McLAUGHLIN: -- at my mom's, but yeah.
                 SPECIAL AGENT ABRUZZESE: So mostly the tablet or --
                 MR. McLAUGHLIN: Mostly the tablet, yeah.
Id. at pgs. 18–19.

                 SPECIAL AGENT ABRUZZESE: Okay. Is this exclusively yours or --
                 MR. McLAUGHLIN: That’s exclusively mine.
                 SPECIAL AGENT ABRUZZESE: Okay. And that’s the -- I mean, sorry, that's
                 the tablet.
                 MR. McLAUGHLIN: Yeah. James [Mr. Hodges] doesn’t know anything about
                 this. My mom, she may have caught me when I was younger, but she didn't know
                 what I was doing.
Id. at pg. 34.

        The statements highlighted above are just a few of the defendant’s admissions. Even

assuming that admissions can be characterized as mere “propensity evidence,” the defendant

clearly provided a roadmap to how and why he received and possessed child pornography. The

defendant admitted to using Shareaza and other internet-based programs to search for and

download child pornography. He admitted to viewing child pornography because he found it

sexually arousing. He provided some of the search terms he used to obtain child pornography,

including “p101,” “RBV,” and “Yamad.” He also admitted that he used his Asus tablet, a laptop,

and flash drives. Finally, the defendant admitted that he deleted the child pornography after




                                                6
  Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 7 of 22 PageID# 784




viewing it, only to begin the cycle all over again by repeatedly searching for, downloading, and

viewing many of the same child pornography videos.

II.    The United States Fully Corroborated the Defendant’s Confession

       The defendant argues that the United States’ case rests on the assumption that a crime has

been committed and then consists of showing how each piece of circumstantial evidence can be

explained in a way consistent with this assumption. Def Closing at pg. 4. The defendant’s

argument is built on a house of cards because he once again ignores that he confessed to

committing the crimes of receipt and possession of child pornography.

       This is a case where the defendant provided a thorough and detailed confession. Under

the law, the United States must introduce independent evidence that corroborates the defendant’s

confession. See, e.g., United States v. Opper, 348 U.S. 84, 93 (1954) (holding the government

must “introduce substantial independent evidence which would tend to establish the

trustworthiness of the [defendant’s] statement.” But this “corroborative evidence need not be

sufficient, independent of the [defendant’s incriminatory] statements, to establish the corpus

delicti.”); Wong Sun v. United States, 371 U.S. 471, 489 (1963) (noting “extrinsic proof [i]s

sufficient which merely fortifies the truth of the confession, without independently establishing

the crime charged” (internal quotation marks omitted)). United States v. Abu Ali, 528 F.3d 210,

235–36 (4th Cir. 2008) (holding the United States introduced “significant independent

circumstantial evidence tending to establish the trustworthiness of [the defendant’s

confession]”); cf. United States v. Rodriguez-Soriano, 931 F.3d 281 (4th Cir. 2019) (applying the

legal standard from Abu Ali, but holding the United States failed to introduce independent

evidence that a crime was committed because “all of the evidence the government claim[ed]

corroborate[d] [the defendant’s] confession [arose] from his own statements to law

enforcement”). This independent evidence must sufficiently support the essential facts admitted


                                                7
    Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 8 of 22 PageID# 785




to justify an inference that the defendant was telling the truth to Special Agent Abruzzese. The

United States has done this and more when it introduced significant forensic evidence, which

corroborates the defendant’s admissions in both big and small ways.

        A. Extensive Forensic Evidence Corroborates the Defendant’s Admissions that He
           Received and Possessed Child Pornography

        As thoroughly briefed in the United States’ Closing Statement, the United States

introduced a mountain of evidence corroborating every aspect of the defendant’s confession.

This evidence included Shareaza searches and child pornography in folders associated with

Shareaza.3 The evidence also included jumplists, LNK files, and MRU entries, showing that the

defendant viewed child pornography on both the tablet and the laptop, along with thumbnails of

some images showing that child pornography had both been on the tablet and had been

previewed. Finally, the recycle bin evidence included numerous titles indicative of child

pornography. Below, we detail in painstaking detail how specific pieces of evidence corroborate

the defendant’s statements.4

        When the defendant said that he downloaded “like probably over 50” child pornography

videos in the previous year and clarified that “[a]t least 50 is a safe bet” but it was “[p]robably

more,” he was right. If the Court looks at GE 6-4B—the tablet jumplist entries showing child

pornography viewing—72 files with titles indicative of child pornography were created in the




3
        The defendant incorrectly states that “[t]he only complete files of child pornography
recovered . . . were in the recycle bin.” Def Closing at pg. 11. This ignores the 35 files of child
pornography found in the Shareaza\Collections folder, which is the folder under the Seanm_000
user profile where “collections” of Shareaza files went and that was divided into the folders
“BoyFuck Magazine” and “Men fuck preteen boys with picture preview.” GEs 6-3B, 6-11A–D.
4
        The defendant said he mostly used the tablet to receive and view child pornography. The
forensic evidence corroborates this admission; and, accordingly, the tablet will be the focus of
the discussion here. The evidence tied to the laptop was thoroughly addressed in the United
States’ Closing Statement.


                                                  8
    Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 9 of 22 PageID# 786




year before the defendant’s statement, all in the “Downloads” folder where Shareaza placed files.

See Attachment A (GE 6-4B with the files created in the year preceding the defendant’s

statement “checked” for ease of review). Similarly, when the defendant said he downloaded the

same videos multiple times, this is easily observed from the summary exhibits. See GEs 9-3

(two copies of file), 9-4 (three copies), 9-5 (two copies), 9-6 (three copies), 9-7 (three copies),

9-8 (three copies), 9-9 (three copies), 9-10 (two copies), 9-11 (four copies), 9-14 (four copies),

9-15 (two copies), and 9-16 (three copies).5 The defendant also said that he stored child

pornography on flash drives, and the forensic evidence corroborates this, showing that he viewed

child pornography files from removable drives. See GEs 6-4C & 6-5C.

        The defendant also explained some of the search terms he used in Shareaza to find child

pornography, including “p101,” “p101, 13 year old” “RBV,” and “yamad.” GE 1-2 at pgs. 52–

53. And, sure enough, the tablet reflects that he used exactly those search terms. See GE 6-3C

record 13 (“p101 . . .”), record 58 (“p101”), record 77 (“p101 kdv”), record 81 (“p101 kdv boy

10yo”), record 86 (“p101 boy 10yo man . . .”), record 100 (“p101 brotherlove”), record 189 (“rbv

pjk yamad”), record 195 (“boy pjk rbv . . .”), and record 202 (“p101 . . .”).6 The Court need not

speculate whether these search terms were actually effective, because the Court can see in GE 6-

3D that the terms produced files with names indicative of child pornography. Moreover, the

search terms captured in GEs 6-3C and 6-3D are the type of significant independent



5
        Law enforcement downloaded the final three files in this case from a Shareaza user on an
IP address tied to where the Defendant was living with his mother. See GEs 2-2, 4-1, 4-9A,B, 4-
3A,B, and 4-4A,B
6
        This stands in stark contrast to the searches that the defendant points to from Dillingham.
Here, instead, the defendant confessed to using multiple, sophisticated search terms to find child
pornography on peer-to-peer programs and the forensics show those exact search terms being
used in the exact peer-to-peer program he said he used. Further, there can be no question that the
defendant was doing this from 2014 to 2018, because the defendant admitted to downloading
over 50 files of child pornography in the year preceding his interview on January 25, 2018 alone.

                                                  9
    Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 10 of 22 PageID# 787




circumstantial evidence that establishes the trustworthiness of the defendant’s confession. See

Abu Ali, 528 F.3d at 236. These terms also prove beyond a reasonable doubt that the defendant

attempted to receive child pornography every time he used “p101” and the other search terms he

identified.

        Inexplicably, the defendant again tries to link this case to the Court’s previous decision in

Dillingham—a markedly different case—by arguing that the government must prove the

defendant received the “Known Images,” a phrase the government used in Dillingham. Yet, this

terminology shows just one of the many differences between these cases, because the

government in its opening statement, closing argument, and opposition to the motion for

acquittal in Dillingham relied only on what they called the “Known Images” as the basis of the

charges. Further, at a hearing on the motion for acquittal, the government also conceded that

“that the Defendant was charged only with receiving and distributing the Known Images.”

United States v. Dillingham, 1:17-cr-184-AJT, ECF No. 84, pg. 7. The United States here has

made no such concession, nor has the government ever limited itself to a specific collection of

images.

        In addition to the mountain of attribution evidence introduced at trial and outlined in the

United States’ Closing Statement, there is much more. Perhaps the best illustration of this is one

of the defendant’s last periods of engaging in his cycle of searching for, downloading, viewing,

and deleting child pornography before law enforcement caught him. More specifically, the

period from October 7 to 21, 2017.7 See Attachment B.8 On October 7, 2017, program files



7
        Of note, this also tracks the defendant’s admission that the last time he downloaded child
pornography was “around November.” GE 1-2 at pg. 18.
8
        As with the demonstratives used in the United States’ Closing Statement, this attachment
is a demonstrative created by combining admitted exhibits and sorting by the “target file created



                                                 10
 Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 11 of 22 PageID# 788




associated with Shareaza were created. One hour later, a file with a title indicative of child

pornography was created in the defendant’s “Downloads” folder.9 Files with titles indicative of

child pornography continued to be created in the “Downloads” folder into the following day,

including the files addressed in GEs 9-4, 9-8, and 9-11. After a one-day break, more files with

titles indicative of child pornography were created on October 10, 2017, including the files in

GEs 9-6, 9-7, and 9-9. After this download binge ended, a deletion period began, including all of

the files in the government’s exhibits that had been created in the previous three days. The next

day the cycle began again, when the files in GEs 9-1 and 9-10 were created in the “Downloads”

folder and the files in GEs 9-4, 9-6, 9-7, 9-8, 9-9 9-10, 9-11, and 9-14 were deleted. After

another one-day break, the cycle began again on October 13, 2017, when the file in GE 9-3 was

created and the files in GEs 9-7 and 9-8 were deleted. The following day, the files in GEs 9-1, 9-

3, 9-4, 9-6, 9-9, 9-10, 9-11, and 9-14 were deleted. After another brief hiatus, a file with a title

indicative of child pornography was created in the “Downloads” folder on October 17, 2017.

Three days later, a file titled “Certificate for McLaughlin, Sean” was created.10 Then the child

pornography cycle began again, when, on the following day, numerous files with titles indicative

of child pornography were created in the “Downloads” folder. For each of these entries,

spanning this entire demonstrative exhibit, it bears repeating that the creation date is only

available in these records once a file has been accessed.




date/time” and, where applicable, the “deleted date/time.” The demonstratives only include the
columns that the forensic expert explained the significance of, and only include entries that
contain file or folder information.
9
         As the Court will recall from trial and previous filings, the “Downloads” folder, although
not exclusive to Shareaza, is where the Shareaza program placed completed downloads.
10
         Notably, across all the evidence of files being viewed and deleted that was introduced at
trial, there are no entries associated with Mr. Hodges in October 2017, which is when this
conduct occurred; only, the entry associated with Sean McLaughlin.


                                                  11
 Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 12 of 22 PageID# 789




       Thus, the October activity on the tablet began with the creation of Shareaza program

files, then a repetitive cycle of creation and deletion of child pornography, which was viewed in

the interim, then a file associated with the defendant was created, followed again by the creation

of additional child pornography. This fully corroborates the defendant’s admission that he

engaged in a cycle of downloading Shareaza, and then searching for, downloading, viewing, and

deleting child pornography.

       B. The Defendant has Thoroughly Misrepresented the Forensic Expert’s Testimony

       In an attempt to deflect from the mountain of forensic evidence corroborating his

confession, the defendant’s closing statement chooses to misrepresent the forensic expert’s

testimony. The United States will first respond here to the defendant’s flawed challenges to the

expert’s reliability. The United will then respond to four specific instances where the defendant

misconstrues the record.

       As an initial matter, defense counsel had an opportunity to voir dire the expert prior to

her certification as an expert, but did not. Indeed, the defendant raised no objection to her

certification as an expert in computer forensics either before or after her testimony.11 The



11
        The defendant now untimely claims that, based on her credentials known before and
during trial and her testimony, her testimony is inadmissible as expert testimony. The
appropriate standard for admissibility is met here. For expert testimony to be admissible it must
meet four requirements: (1) that the technical or specialized knowledge will assist the factfinder
in understanding the evidence, (2) that it is based on sufficient facts or date, (3) that it is the
product of reliable principles and methods, and (4) that the expert reliably applied the facts to the
case. See Fed R. Evid. 702. Furthermore, “the trial court’s role as a gatekeeper is not intended
to serve as a replacement for the adversary system,” and consequently, “the rejection of expert
testimony is the exception rather than the rule.” Fed. R. Evid. 702 advisory committee’s note to
2000 amendment. Here, the forensic expert has attended numerous trainings in computer
forensics and has multiple certifications in using computer forensic tools, at least one of which
she testified required passing a proficiency test to obtain. Tr. 6:21–5; GE 5-1. She has examined
hundreds of electronic devices and continues to receive continuing education in the field. Id.
The defendant does not identify any particular aspect of Rule 702 in which her testimony is
deficient, thus, even setting aside the untimely nature of the challenge, it should be denied.

                                                 12
 Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 13 of 22 PageID# 790




defendant has not challenged the reliability of the multiple tools she used or the application of

those tools. Instead, the defendant primarily relies on a few instances where the expert testified

to what “typically” happens on computers. Rather than undermining her credibility, this shows

that the expert was not providing overbroad conclusions unsupported by the facts or tools. If the

defendant believed these explanations were incorrect or that an atypical possibility was relevant

then he was free to cross-examine the expert on those points, but he did not. Instead, the

defendant now seeks to have the forensic expert recite that her statements are “to a reasonable

degree of certainty.” Because the test for reliability of expert opinions is “flexible” and judges

are granted broad latitude in determining reliability, no such talismanic recitation is necessary.

Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141 (1999). Yet, what the defendant does not

highlight is that the one time he choose to clarify a statement in which the expert said her

testimony was “[f]rom [her] understanding,” and he asked whether this was “to a reasonable

degree of certainty,” her immediate and unqualified response was “yes.” Tr. 94:5–18.

       As previously addressed in the United States’ Closing Statement, the defendant

misconstrues the testimony on whether the laptop was password protected. It was password

protected. As the forensic expert explained, the way she accessed the laptop in order to conduct

her examination—and thus in order to create GE 7-2—did not require her to enter a password.

Tr. 124:12–16. However, when a user “just open[s] up the computer and log[s] in, then [it]

would require a password.” Tr. 124:16–18.

       The defendant next attempts to create a contradiction where none exists with respect to

the forensic expert’s testimony on the searches.dat and ntuser.dat database files maintained by

the Shareaza program. On cross-examination, the forensic expert testified that there are two

locations where Shareaza logs “when a user enters a keyword search:” “[t]he searches.dat within




                                                 13
 Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 14 of 22 PageID# 791




the Shareaza folder” and the ntuser.dat under “Shareaza/searches/search” folder. Tr. 97:13–20.

Defense counsel asked, and she agreed, “[y]ou can transfer those data files manually from

another drive to the destination on the C drive.” Tr. 98:4–10. He went on to ask whether “the

user can manually access those destinations, the user can manually place files, including data

files, into any of those subfolders,” which the expert testified they could. Tr. 101:22–102:4. On

redirect, when asked about the amount of folders a user would have to copy data into for

fabricated data to match what she found, the forensic expert explained that “folders that stored

under the ntuser.dat where the keyword searches were found, that’s in a database. And unless a

user has like third-party software and knows how to export those files out, they can’t access

those folders. It’s not readable.” Tr. 139:18–140: 10. All of these answers are consistent. It is

possible that a user can copy a database file into the Shareaza folders, access the database files,

and read the database files. That does not mean that just anyone can do it or that it can be done

without special tools or knowledge. The defendant stating that the expert testified that “.dat files

can easily be transferred to a hard drive” simply misstates the testimony. That something is

possible does not mean it is probable or easily completed.

       The defendant again misstates the record when he states, “there was ample evidence in

this case that unidentified external drives were used to import child pornography to the hard

drives in question.” Def Closing at pg. 20. The expert testified repeatedly, on both direct and

cross-examination, that there was evidence that both the tablet and the laptop were used to view

child pornography that was saved on an external drive. At no point in the expert’s testimony, did

she say the evidence showed external drives were used to import child pornography onto either




                                                 14
 Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 15 of 22 PageID# 792




device.12 Moreover, the use of external drives (such as flash drives) to view child pornography is

entirely consistent with the defendant’s statement that he stored child pornography on flash

drives.

          Finally, the defendant faults the expert on two fronts. First, he faults the expert for not

conducting an analysis, which would show nothing of significance. In particular, the defendant

claims that the expert should have compared the files accessed from removable drives to the files

accessed from the hard drives, implying that duplicates would show that the files originated from

the removable drives. Def Closing at pgs. 20–21. The expert testified, and the government’s

summary exhibits show, that indeed, there were files with identical titles and sizes on both

removable drives and the tablet. See Tr. 106:25–107:20 (“I didn’t do that for all of them. There

were—the file names that—there was a couple that had file names on the external list and the

jumplist.”); GEs 9-3, 9-11, and 9-14. Although comparing these two lists may be probative in a

different case, it would reveal nothing of significance here, where the defendant said that he

downloaded the same file multiple times and that he stored child pornography on removable

drives. Thus, matches across those two lists is expected here.

          Second, the defendant faults the expert for not locating evidence, which does not exist

and would not be expected to exist if the crime occurred the way the defendant admitted it did.

More specifically, the defendant asserts that there is some concern because the hash values of the

files SA Abruzzese downloaded did not match the hash values of files in the expert’s

examination. The defendant also takes issue with the government not including hash values in




12
        The defendant did not cite any support in the record for the statement, and the closest the
government has identified does not come close to saying what he claims: “it’s possible that . . .
multiple external drives [were] used at different times throughout the lifetime of [the] tablet in
order to upload files onto the C drive.” Tr. 110:4–8.


                                                   15
 Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 16 of 22 PageID# 793




the summary exhibits. Def Closing at pgs. 10–13. On the first question, a hash match should not

exist here because SA Abruzzese did not download the full files. Tr. 134:2–135:8. On the

second question, the computer does not register the hash values for the records contained in the

government’s summary exhibits. As such, it is impossible to present such evidence. See Tr.

135:10–16. Thus, an expert cannot be faulted for failing to find evidence that should not or

could not exist.

       Every piece of evidence that exists on the Asus tablet and Dell laptop is consistent with

the defendant’s admissions. The evidence associated with Shareaza shows the defendant’s

search terms, one of the files that SA Abruzzese downloaded is in the Shareaza\Incomplete

folder along with multiple other child pornography videos, and additional child pornography was

located in yet another folder associated with Shareaza. The tablet contained thumbnail files of

child pornography, and not just any child pornography—child pornography matching SA

Abruzzese’s downloads. Moreover, all of the evidence of file access and deletion also matches

the defendant’s admissions. In addition, the government’s summary exhibits show matches

across long, complicated file titles with identical size from Shareaza searches through file

viewing all the way to file deletion, just like the defendant said.

       As the expert testified, for all of this evidence to be located on the tablet and laptop in the

way it is, it would require accessing or altering system files, database files, recycle bin files,

thumb cache folders, and multiple Shareaza folders and subfolders. Moreover, all of this

evidence would have needed to be fabricated or altered prior to SA Abruzzese interviewing the

defendant. Frankly, it is difficult to comprehend how it is even theoretically possible that some

unknown third person could fabricate evidence to match the defendant’s admissions prior to the

defendant meeting with law enforcement. All of this is absurd. Obviously, the only reasonable




                                                  16
 Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 17 of 22 PageID# 794




and believable explanation is that the evidence on the tablet and laptop exactly matches the

defendant’s statements because the defendant did exactly what he admitted: he used Shareaza to

regularly search for and download child pornography.

III.   The Defendant’s As-Applied Proportionality Challenge Fails Because a Sentence of
       Five Years of Incarceration is Proportional to the Defendant’s Conduct Given the
       Facts and Circumstances of this Case13

       The defendant again raises the claim that the mandatory five years of incarceration that

he must serve if he is convicted of receiving child pornography is cruel and usual as applied to

him. See 18 U.S.C. § 2252(b)(1). The defendant’s argument was meritless before trial. After

the merits stage, however, the defendant’s argument is not only meritless but also absurd because

the United States has proven that the defendant was a frequent and long-time consumer of child

pornography.

       Punishment is “cruel and unusual” under the Eighth Amendment, when it is

disproportionate to the crime for which it is imposed. Graham v. Florida, 560 U.S. 48, 59

(2010). Defendants may raise an Eighth Amendment challenge in two different ways. Under the

“as applied” challenge, defendants contest a sentence as being disproportionate “given all the

circumstances in a particular case.” Id. The defendant may also raise a “categorical” challenge,

which this defendant previously did and this Court rejected. “The Supreme Court has

emphasized the limited scope of both types of proportionality challenges.” United States v.

Cobler, 748 F.3d 570, 575 (4th Cir. 2014).

       The time has now come to convict the defendant of receiving child pornography. And

with this conviction, now is also the time to deny the defendant’s as applied challenge under the



13
        We refer the Court to the United States’ Response in Opposition to Defendant’s Motion
to Strike Mandatory Minimum Sentence (ECF No. 37) for its full briefing of this issue. In this
section, the United States will address the defendant’s main points.


                                                17
 Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 18 of 22 PageID# 795




Eighth Amendment. Put simply, overwhelming precedent establishes that a sentence of five

years of imprisonment is proportional in the defendant’s case.

       In Graham, the Supreme Court explained that in the context of an as-applied challenge

that the “narrow proportionality principle” of the Eighth Amendment “does not require strict

proportionality between crime and sentence,” but “forbids only extreme sentences that are

grossly disproportionate to the crime.” Graham, 560 U.S. at 59-60. The first step in this

analysis is for a court to determine whether a ‘“threshold comparison’ of the gravity of the

offense and the severity of the sentence ‘leads to an inference of gross disproportionality.”’

United States v. Cobler, 748 F.3d 570, 575 (4th Cir. 2014) (quoting Harmelin v. Michigan, 501

U.S. 957, 1005 (1991) (Kennedy, J., concurring)). Only if the defendant establishes a threshold

inference of gross disproportionality, will courts then conduct an extended proportionality

review, where a court is then required to compare the defendant’s sentence to (1) sentences for

other offenses in the same jurisdiction, and (2) sentences for similar offenses in other

jurisdictions. Id. at 576. Here, the defendant cannot establish the threshold inference of gross

disproportionality.

       “The Supreme Court has identified a term-of-years sentence as being grossly

disproportionate on only one occasion.” Id. In Solem v. Helm, 463 U.S. 277 (1983), a recidivist

defendant challenged his sentence of life imprisonment without parole for passing a bad check in

the amount of $100. The Court found the defendant’s sentence was grossly disproportionate

because even though the check crime was “one of the most passive felonies a person could

commit” the punishment was “the most severe non-capital sentence available.” Solem, 463 U.S.

at 296-97. The Solem court noted that such proportionality challenges will rarely be successful,

due to the “substantial deference” that courts owe to Congress. Id. at 289-90; see also Hutto v.




                                                 18
 Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 19 of 22 PageID# 796




Davis, 454 U.S. 370, 374 (1982) (per curiam) (explaining that because there is “no clear way to

make any constitutional distinction between one term of years and a shorter or longer term of

years,” the “length of sentence actually imposed is purely a matter of legislative prerogative” and

“successful challenges to proportionality of particular sentences should be exceedingly rare”).

       Since Solem, both the Supreme Court and the Circuits have upheld every challenged

sentence as proportionate under the Eighth Amendment. In Harmelin, the Supreme Court upheld

a life sentence without parole for a first-time felon, who was convicted of possessing 672 grams

of cocaine. Harmelin, 501 U.S. at 961, 996. And, in Ewing v. California, 538 U.S. 11 (2003),

the Supreme Court upheld California’s three-strikes statute, which resulted in a defendant being

sentenced to 25 years to life for stealing $1,200 in merchandise. Id. at 28. The Supreme Court

employing its reasoning in Solem explained that the theft crime was “certainly not ‘one of the

most passive felonies a person could commit’” and, as such, a sentence of between 25 years and

life imprisonment could be justified. Ewing, 538 U.S. at 28. So too here.

       Here, the defendant’s crime is anything but passive. In this case, the defendant used the

Shareaza program to repeatedly search for and receive child pornography since at least 2014.

The defendant received videos and images detailing graphic sexual violence against young

children, including a toddler. He also received and viewed the “Jason4” file on multiple

occasions. See GEs 4-1, GE 4-5A, 9-15. This file details a young boy subjected to bondage

while being sexually assaulted. For this reason, a sentence of five years of incarceration is

proportionate to his crimes. See Cobler, 748 F.3d at 580 (applying this same analysis and

upholding a sentence of 120 years of imprisonment, where a defendant possessed child

pornography, which he downloaded and shared on the internet, and produced child pornography

depicting his own sexual exploitation and abuse of a four-year-old child).




                                                19
Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 20 of 22 PageID# 797




       Additionally, every Circuit that has considered this question has refused to expand the

proportionality principle and has upheld sentences in excess of five years of imprisonment for

receipt of child pornography as consistent with the Eighth Amendment. See, e.g., United

States v. Gonzalez, 731 Fed. Appx. 836 (11th Cir. 2018) (upholding a 1,200 month sentence

for convictions of receipt of child pornography, two counts of possession of child

pornography, and two counts of distribution of child pornography); United States v. Niggeman,

881 F.3d 976 (7th Cir. 2018) (upholding a sentence of 182 months in prison for a 67-year-old

defendant convicted of receipt and possession of child pornography); United States v.

Reingold, 731 F.3d 204, 216-17 (2d. Cir. 2013) (overruling the district court’s decision that a

five-year mandatory minimum sentence for an “immature” defendant who distributed child

pornography violated the Eighth Amendment); Unites States v. Jamerson, 536 Fed. Appx. 606,

610–11 (6th Cir. 2013) (upholding a five-year mandatory minimum sentence for receipt of

child pornography); United States v. Gray, 455 Fed. Appx. 448 (5th Cir. 2011) (per curiam)

(upholding a five-year sentence for convictions of receipt and possession of child pornography

where the defendant claimed his poor health rendered it unlikely that he could serve the

complete sentence).

       The decisions in Harmelin, Ewing, Cobler and countless others reaffirm that that it will

be an exceedingly rare case where a sentence for a term of years will violate the Eighth

Amendment’s prohibition against cruel and unusual punishment. Moreover, as the above-cited

cases demonstrate, there is a strong national consensus among the Circuits that have

considered the issue that the mandatory minimum sentence for receipt of child pornography is

proportionate. Here, a sentence of five years of imprisonment for actively searching for and




                                               20
 Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 21 of 22 PageID# 798




 receiving child pornography, including videos detailing graphic violence against very young

 children, is proportionate and more than reasonable.

                                         CONCLUSION

       In order to acquit the defendant, this Court would have to believe the following

fantastical series of events: (1) another person used Shareaza and the defendant’s same exact

search terms to obtain and download child pornography; (2) this other person, just like the

defendant, viewed child pornography and then deleted the files after viewing; (3) this other

person, just like the defendant, then began the cycle all over again by repeatedly searching for,

downloading, and viewing many of the same videos over a four-year period; and (4) this other

person decided to frame the defendant by placing the forensic evidence documenting their

activity onto the defendant’s tablet and laptop and/or decided to place all the evidence of their

crimes on the defendant’s tablet and laptop, where the defendant could locate evidence of their

criminal activity. This is utter nonsense. The evidence admitted at trial allows for only one

possible conclusion, which is that the defendant did exactly what he said: he repeatedly searched

for, downloaded, and viewed child pornography from 2014 to 2018. For this reason, the United




                                                 21
 Case 1:19-cr-00367-AJT Document 88 Filed 09/09/20 Page 22 of 22 PageID# 799




States asks this Court to return the only verdict supported by the evidence, and that is a verdict of

guilty on both counts.

                                              Respectfully submitted,


                                              G. Zachary Terwilliger
                                              United States Attorney


Date: September 9, 2020                 By:          /s/
                                              Carina A. Cuellar
                                              Assistant United States Attorney
                                              Gwendelynn E. Bills
                                              Special Assistant United States Attorney (LT)
                                              United States Attorney’s Office
                                              2100 Jamieson Ave.
                                              Alexandria, Virginia 22314-5794
                                              Phone: 703-299-3700
                                              Fax: 703-299-3981
                                              Email: Carina.Cuellar@usdoj.gov




                                                 22
